MEMORANDUM **
Appellant Pacheco failed to establish a prima facie case that he was discriminated against under the “record of’ prong, 42 U.S.C. § 12102(2), because the hiring decision was based on Pacheco’s present condition as Dr. Young saw it, not his medical record. See 42 U.S.C. § 12112(a) (prohibiting discrimination “against a qualified individual with a disability because of the disability”) (emphasis added).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.